



COURT OF APPEAL FOR ONTARIO

CITATION: Zwaan v. Laframboise, 2021 ONCA 583

DATE: 20210827

DOCKET: M52725 (C69721)

Doherty, Huscroft and Roberts JJ.A.

BETWEEN

Sylvia Zwaan

Plaintiff (Respondent in the Appeal)

and

Douglas Laframboise

Defendant (Appellant in the Appeal)

Robert N. Kostyniuk, Q.C., for the plaintiff
    (respondent)

Douglas Laframboise, acting in person

Heard: August 25, 2021 by video conference

REASONS FOR DECISION

[1]

The order of Justice Varpio, made on July 15, 2021, adjourning the
    proceedings on the specified terms, is clearly an interlocutory order. There is
    no appeal to this court. The appeal brought by Mr. Laframboise (Court File No.
    C69721) is quashed for want of jurisdiction.

[2]

Costs to the moving party (Sylvia Zwaan), fixed at $4,000, inclusive of
    disbursements and relevant taxes.

Doherty J.A.

Grant Huscroft J.A.

L.B. Roberts J.A.


